      Case 4:19-cv-04802 Document 10 Filed on 05/27/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   May 27, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

LANCE J. LACAZE,                             §
TDCJ # 00925560,                             §
                                             §
         Plaintiff,                          §
                                             §
VS.                                          §   CIVIL ACTION NO. 4:19-4802
                                             §
ARNOLD CANUL, et al.,                        §
                                             §
         Defendants.                         §

                               ORDER OF DISMISSAL

        On November 29, 2019, state inmate Lance LaCaze filed a civil rights complaint

(Dkt. 1).   On December 11, 2019, the Court issued a notice of deficient pleading

instructing Plaintiff to pay $400 or file an application to proceed in forma pauperis and a

certified trust fund account statement (Dkt. 3). The order warned Plaintiff that failure to

comply with the Court’s instructions within thirty days could lead to dismissal under

Federal Rule of Civil Procedure 41(b). The Clerk supplied Plaintiff with the necessary

form.

        Plaintiff’s deadline for compliance was January 10, 2020. LaCaze filed a motion

to proceed in forma pauperis (Dkt. 4), along with two other motions, but did not submit

his certified trust fund account statement. On February 27, 2020, the Clerk issued a

second notice of deficient pleading (Dkt. 7) with a dismissal warning, again instructing

LaCaze to file his account statement. LaCaze did not comply with the instructions, but

filed a letter alleging retaliation (Dkt. 8). On March 30, 2020, the Clerk issued a third



1/2
      Case 4:19-cv-04802 Document 10 Filed on 05/27/20 in TXSD Page 2 of 2



notice of deficient pleading with additional instructions about obtaining the account

statement (Dkt. 9).

       To date, LaCaze has not paid the filing fee or submitted an in forma pauperis

application that is supported by a certified trust fund account statement. Under the

inherent powers necessarily vested in a district court to manage its own affairs, the Court

determines that dismissal for want of prosecution is appropriate. See FED. R. CIV. P.

41(b); Gates v. Strain, 885 F.3d 874 (5th Cir. 2018); Nottingham v. Warden, Bill

Clements Unit, 837 F.3d 438, 440–41 (5th Cir. 2016) (a district court may dismiss an

action sua sponte for failure to prosecute an action or to comply with court orders).

However, upon a proper showing from Plaintiff and compliance with all past orders from

the Court, relief from this order may be granted in accordance with Rule 60(b) of the

Federal Rules of Civil Procedure.

       The Court ORDERS that this case is DISMISSED without prejudice.                 All

pending motions, if any, are DENIED without prejudice.

       The Clerk will provide a copy of this order to the parties.

       SIGNED at Houston, Texas, this 27th day of May, 2020.


                                              ___________________________________
                                              GEORGE C. HANKS, JR.
                                              UNITED STATES DISTRICT JUDGE




2/2
